Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims are 1, 2, 4-6,10, 20-23, and 25-28 allowed.  Claims 1, 10, 20, 21, and 28 are independent.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	Independent claims 1, 10, and 20 each have been amended to include the limitations of claim 3, now canceled.  Independent claims 21 and 28 each have been amended to include the limitations of claim 24, now canceled.  Claims 3 and 24 were indicated allowable if written in independent form including all limitations of the base claim and any intervening claims.  Although the plurality of groups of Tanaka (US 2012/0105879 A1), the closest prior art of record, includes at least a first group or favorite and a second group or favorite (as in claim 3 or claim 24, respectively) that is different from the first group or favorite (one group or favorite, the plurality of  shown in Fig. 7, is associated with one cassette, 402 shown in Fig. 4), Tanaka does not disclose that the display is configured to display sheet information included in each of the plurality of pieces of sheet information together with an icon, and that the display is configured to display different icons, registered by a user, for sheet information registered in the first group by the sheet information display system and sheet information registered in the second group registered by the sheet information display system.

	Claims 22, 23, and 25-27 depend on claim 21, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	For publication purpose, claims 1, 2, 4-6, 10, 20-23, and 25-28 will be renumbered as claims 1-14, respectively.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674